 


109 HR 4251 IH: Home Heating Assistance Act
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4251 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mr. Pombo (for himself, Mr. Ford, Mr. Kind, Mr. Peterson of Pennsylvania, Mr. Duncan, Mr. Case, and Mr. Bass) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To help relieve the shortage in the supply of firewood for home heating use by making additional quantities of free firewood available to individuals from National Forest System lands. 
 
 
1.Short titleThis Act may be cited as the Home Heating Assistance Act.  
2.Temporary availability of additional quantities of free firewood from dead trees on National Forest System lands 
(a)Availability of free firewoodNotwithstanding section 223.8 of title 36, Code of Federal Regulations, during the one year period beginning on the date of the enactment of this Act, forest officers designated by the supervisor of a unit of the National Forest System shall grant individuals the free collection and removal of dead timber from designated National Forest System lands to be used as firewood.  
(b)Value of timberThe total value of the timber collected by an individual using the authority provided by this section may not exceed $1,000. 
(c)Relation to other lawsExcept as provided in subsections (a) and (b), the collection of firewood using the authority provided by this section shall be subject to all other applicable rules of the Forest Service. 
 
